DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made to Applicant’s claim to priority to U.S. Non-Provisional App. No. 14/369,081 now Patent No. 10,617,841 filed on October 22, 2014;  PCT/CN2013/085689 filed October 22, 2013; and to foreign Application No. CN2012105762318 filed December 26, 2012. 

Status of Claims
Claims 1-13, filed March 10, 2020, are presently pending in this application.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “wherein the volume of the gas tank”, ln 1-2 should read --wherein a volume of the gas tank--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-9, and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobritz (U.S. Patent No. 4,023,587)  in view of Forare et al. (U.S. Patent No. 5,299,568; hereinafter: Forare).
Regarding Claims 1 and 13, Dobritz discloses a breathing apparatus, comprising: a gas tank (5; Fig. 1); an inlet valve (3, 4; Fig. 1) configured to control a flow of gas (Gas A, Gas B) into said gas tank (col 4, ln 41- col 5, ln 18; Fig. 1); an outlet valve (7; Fig. 1) configured to control a flow of gas out of said gas tank and towards a patient (col 2, ln 16-28; col 3, ln 8-33; col 4, ln 41- col 5, ln 18); and a controller (15; Fig. 1) configured to control said inlet and outlet valves to maintain the gas within said gas tank at an overpressure for subsequent delivery to the patient (col 4, ln 41- col 5, ln 18), to control the outlet valve based on a parameter that is indicative of pressure within the gas tank (col 2, ln 16-28). 
Dobritz does not specifically disclose the breathing apparatus wherein the controller is configured to control the inlet and outlet valves to maintain the pressure in the gas tank between a minimum pressure threshold value and a maximum pressure threshold value, and wherein the minimum or maximum pressure threshold value is determined based on preset parameters relating to the dynamics of said outlet valve, or a desired minimum or maximum flow of gas out of the gas tank.
Forare teaches a breathing apparatus comprising a gas tank (12, 112; Fig. 1-2); an inlet valve (140, 142; Fig. 2) configured to control a flow of gas (“oxygen” 17/117, “air” 19/119; Fig. 1-2) into said gas tank (col 6, ln 53 to col 7, ln 5; Fig. 2); an outlet valve (169; Fig. 2) configured to control a flow of gas out of said gas tank and towards a patient (Fig. 2; col 8, ln 56 to col 10, ln 55) and a controller (32, 132; Fig. 1-2; col 8, ln 56 to col 11, ln 42) configured to control the inlet and outlet valves to maintain the pressure in the gas tank between a minimum pressure threshold value and a maximum pressure threshold value (col 8, ln 56 to col 11, ln 42; Fig. 3-6), wherein the minimum pressure threshold value is determined based on a desired minimum or maximum flow of gas out of the gas tank (Example 2- col 9, ln 31 to col 10 ln 1) for the purpose of ensuring the gas tank is recharged sufficiently to ensure a large breath demand can be met in the next inspiration (col 9, ln 34-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the breathing apparatus of Dobritz to include the controller configured to control the inlet and outlet valves to maintain the pressure in the gas tank between the minimum pressure threshold value and the maximum pressure threshold value, and wherein the minimum pressure threshold value is determined based on a desired minimum or maximum flow of gas out of the gas tank as taught by Forare for the purpose of ensuring the gas tank is recharged sufficiently to ensure a large breath demand can be met in the next inspiration (See Forare: col 9, ln 34-40).
Regarding Claim 2, the modified device of Dobritz discloses the breathing apparatus wherein the controller is configured to control the flow of gas out of the gas tank based on 20at least one parameter indicative of the respiratory phase of the patient (See Forare: col 3, ln 5-38; Claim 2-4; Examiner notes: Forare disclose controlling the flow of gas out of the gas tank can be based on the inhalation and/or exhalation of the user).
Regarding Claim 3, the modified device of Dobritz discloses the breathing apparatus wherein the controller is configured to control the flow of gas into the gas tank in a variable manner (See Forare: col 8, ln 56 to col 11, ln 42; Fig. 3-6; Claim 2-4; Examiner notes: Forare discloses controlling the flow of gas into of the gas tank is done sequentially and can be based on the inhalation and/or exhalation of the user.).
Regarding Claim 4, the modified device of Dobritz discloses the breathing apparatus wherein the controller is configured to control the flow of gas into the gas tank based on measurements indicative of the pressure within the gas tank (See Forare: col 5, ln 22-34; col 9, ln 33 to col 10, ln 54).
Regarding Claim 5,  the modified device of Dobritz discloses the breathing apparatus wherein  end wherein the controller is configured to maintain the pressure in the gas tank at an end-37expiratory target pressure at the end of each expiratory phase of the patient (See Forare: col 3, ln 15-37), which end-expiratory pressure corresponds to said maximum pressure threshold value (See Forare: col 3, ln 15-37; Examiner notes: the modified device of Dobritz discloses the controller is configured to operate in a spontaneous breath that provides positive end expiratory pressure (PEEP) during the entirety of the expiratory phase of the patient.  Specifically, the vessel is maintained at pressure delivered to the patient until the patient effort reduces the airway pressure below the maximum pressure threshold value sufficiently to indicate inhalation.).
Regarding Claim 6, the modified device of Dobritz discloses the breathing apparatus wherein the controller is configured to, at least during an initial phase of an inspiration phase of the patient, prevent flow of gas into the gas tank (See Forare: col 8, ln 56 to col 11, ln 42; Fig. 3-6; Claim 2-4). 
Regarding Claim 8, the modified device of Dobritz discloses the breathing apparatus wherein the controller is configured to prevent simultaneous flow of gas into the gas tank and flow of gas out of the gas tank (See Forare: col 8, ln 56 to col 11, ln 42; Fig. 3-6; Claim 2-4).
Regarding Claim 9, the modified device of Dobritz discloses the breathing apparatus, shown above. 
The modified device of Dobritz does not specifically disclose the breathing apparatus wherein the volume of the gas tank and said desired overpressure are selected such that at least 20600 ml of gas is deliverable from the gas tank at a flow that never falls below 120 lpm during an inspiration phase of the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Dobritz to be configured to deliver 600 ml of gas form the gas tank at a flow that never falls below 120 lpm during an inspiration phase of the patient since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Dobritz would not operate differently being configured to deliver 600 ml of gas form the gas tank at a flow that never falls below 120 lpm during an inspiration phase of the patient and since the volume of the gas tank is 2 liters (2000 ml) in volume the modified device of Dobritz would function appropriately being configured to deliver 600 ml of gas form the gas tank at a flow that never falls below 120 lpm during an inspiration phase of the patient. Further, applicant places no criticality on the delivery volume and/or rate as claimed, indicating simply that the delivery volume and/or rate “preferably” conform to the claimed figures (specification Pg. 11, ln 13-22).
Regarding Claim 12, the modified device of Dobritz discloses the breathing apparatus wherein the gas tank forms a mixing chamber for two gas components forming a breathing gas mixture that is to be supplied to the patient (See Dobritz: col 2, ln 16-28; col 3, ln 8-33; col 4, ln 41- col 5, ln 18, See Forare: col 8, ln 56 to col 11, ln 42; Fig. 3-6; Claim 2-4). 

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobritz in view of Forare as applied to claim 6 above, and further in view of Vandine et al (WO 2009/123977 A1; hereinafter: Vandine).
Regarding Claim 7, the modified device of Dobritz discloses the breathing apparatus, shown above. 
The modified device of Dobritz does not specifically disclose the breathing apparatus wherein the 10controller is configured to, during a final phase of said inspiration phase, provide a flow of gas into the gas tank and control said flow so as to maintain the overpressure over said minimum pressure threshold value. 
Vandine teaches a ventilator comprising a controller (152; Fig. 1) configured to, during a final phase of said inspiration phase, provide a flow of gas into a gas tank (116; Fig. 1) and control said flow so as to maintain the overpressure over said minimum pressure threshold value (Pg. 3, ln 3-12) for the purpose of improving patient oxygen intake while reducing overall oxygen consumption (Pg. 3, ln 3-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Dobritz to include the 10controller being configured to, during a final phase of said inspiration phase, provide the flow of gas into the gas tank and control said flow so as to maintain the overpressure over said minimum pressure threshold value as taught by Vandine for the purpose of improving patient oxygen intake while reducing overall oxygen consumption (Pg. 3, ln 3-12).
 
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobritz in view of Forare as applied to claim 1 above, and further in view of Vandine et al. (U.S. Publication No. 2011/0023879; hereinafter: “Vandine”).
Regarding Claim 10-11, the modified device of Dobritz discloses the apparatus for missing two gases wherein the control unit is configured to determine an allowable range of operation of said outlet valve based on said parameter, and to control the outlet valve to operate only within said allowable range (See Dobritz: col 2, ln 16-28; col 3, ln 8-33; col 4, ln 41- col 5, ln 18).
The modified device of Dobritz does not specifically disclose the apparatus for missing two gases wherein the control unit is configured to determine the allowable range of operation of the outlet valve based on said parameter and a second parameter indicative of the lung capacity of the patient.
Vandine teaches a ventilator comprising a control unit configured to determine the allowable range of operation based on a parameter indicative of the lung capacity of the patient (¶ 0056) for the purpose of accommodating patients having different lung capacities (¶ 0005). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the control unit of the modified device of Dobritz to include determining the allowable range of operation of the outlet valve based on said parameter and a second parameter indicative of the lung capacity of the patient, as taught by Vandine for the purpose of accommodating patients having different lung capacities (See Vandine: ¶ 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785